EXAMINER'S AMENDMENT
This is in response to Applicant’s arguments and amendments filed on 05/04/2022 canceling Claims 2, 5, 7, 8, 10, and 12 – 14 and amending Claims 1, 3, 4, 6, 9, 11, 15, and 16.  
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Martin D. Moynihan on 05/16/2022.

The application has been amended as follows: 


In the Claims:
Claims 1, 3, and 9 are amended as follows.

1. (Currently Amended) A vehicle comprising:
at least one hydrogen tank coupled to a body of [[the]] an airborne vehicle, wherein the airborne vehicle body comprises a spinner of a propeller positioned at a rear portion of an engine of the airborne vehicle;
a hydrogen combustion region positioned adjacent to a predetermined portion of the airborne vehicle body;
a housing to surround the hydrogen combustion region, the housing having a
first end and a second end, wherein the first end is positioned adjacent to the spinner;
a conduit connecting the at least one hydrogen tank and the hydrogen combustion region, the conduit to deliver hydrogen released by the at least one hydrogen tank to the hydrogen combustion region;
at least one ignition wire positioned within the hydrogen combustion region, the at least one ignition wire to inflame hydrogen within the hydrogen combustion region, wherein the at least one ignition wire introduced into the hydrogen combustion region through at least one of: a shall of the propeller, a substantially hollow shaft of the engine, a shaft of the spinner or any combination thereof; and
a controller to control the delivery of hydrogen through the conduit and to
control the at least one ignition wire.

3. (Currently Amended) The vehicle of claim 1, further comprising at least one of: and an open-ended fuel cell coupled to the body of the airborne vehicle.

9. (Currently Amended) The vehicle of claim 1, wherein the controller further determines a rotation speed of the spinner and prevents the expansion of hydrogen within the hydrogen combustion region when the determined rotation speed is below a predetermined value of revolutions per minute (RPM).


Reasons for Allowance
Claims 1, 3, 4, 6, 9, 11, 15, and 16 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding independent apparatus Claim 1, prior art fails to teach in combination with the other limitations of the claim, “…at least one ignition wire positioned within the hydrogen combustion region, …, wherein the at least one ignition wire introduced into the hydrogen combustion region through at least one of: a shall of the propeller, a substantially hollow shaft of the engine, a shaft of the spinner or any combination thereof”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNE E MEADE whose telephone number is (571)270-7570. The examiner can normally be reached Monday - Friday 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 571-272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LORNE E MEADE/Primary Examiner, Art Unit 3741